LATTIMORE, Judge.
Conviction for possessing intoxicating liquor for purposes of sale; punishment, one year in the penitentiary.
We find in the record no bills of exception.
Officers who searched appellant’s place found in the ice box fourteen bottles of beer, and in the attic twenty-two bottles of beer; also two one gallon jugs, one of which was full of whisky and one about half full of the same liquid. Whisky glasses and other pertinent evidence of the possession of intoxicating liquor were also found. The state introduced a witness who testified that two or three days before the raid mentioned he bought from appellant at the place raided eight bottles of beer and a pint of whisky. The testimony for appellant was an attempted explanation and claim that the liquor found was possessed by another person. The jury have solved these questions against appellant.
The judgment will be affirmed.

A ffirmed.